                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         VINTON P. FROST,
                                   7                                                        Case No. 17-cv-01240-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER GRANTING SUMMARY
                                   9                                                        JUDGMENT IN FAVOR OF
                                         UNITED STATES DEPARTMENT OF                        DEFENDANT WITH RESPECT TO
                                  10     JUSTICE,                                           ADEQUACY OF FBI SEARCH
                                  11                    Defendant.                          Re: Dkt. No. 65

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Defendant in this FOIA action brought a motion for summary judgment, which the Court

                                  16   granted in part in its April 4, 2018 Order, Docket No. 95. The Court held in abeyance the question

                                  17   of whether the FBI conducted an adequate search for responsive records, ordering Defendant to

                                  18   provide an additional declaration addressing the adequacy of its efforts. Before the supplemental

                                  19   declaration had been filed, however, Plaintiff filed a notice of appeal, thereby divesting this Court

                                  20   of jurisdiction until the appeal had been decided or dismissed. Nonetheless, Defendant provided

                                  21   the supplemental declaration by the deadline set by the undersigned and Plaintiff filed a response.

                                  22   See Docket Nos. 107, 110. The Court of Appeals dismissed Plaintiff’s appeal on the basis that the

                                  23   order challenged in the appeal was not final or appealable, and the mandate has now issued. See

                                  24   Docket Nos. 116, 117. Therefore, the Court may decide the final issue that it left unresolved in its

                                  25   summary judgment order.

                                  26          The Court has reviewed the supplemental declaration of Mr. Hardy (Docket No. 107) and

                                  27   finds that it is sufficient to show that the FBI conducted an adequate search with respect to

                                  28   Plaintiff’s FOIA request. Accordingly, the Court GRANTS summary judgment in favor of
                                   1   Defendant on that question. The Clerk is instructed to enter judgment in favor of Defendant and

                                   2   close the case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 13, 2019

                                   5

                                   6                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   7                                                  Chief Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
